
	
		II
		112th CONGRESS
		2d Session
		S. 2036
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2012
			Mrs. Gillibrand (for
			 herself, Mr. Durbin,
			 Mr. Chambliss, Mr. Isakson, and Mr.
			 Schumer) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To require the Secretary of the Treasury to
		  mint coins in recognition and celebration of the National Baseball Hall of
		  Fame.
	
	
		1.Short titleThis Act may be cited as the
			 National Baseball Hall of Fame
			 Commemorative Coin Act.
		2.FindingsCongress finds the following:
			(1)On June 12, 1939, the National Baseball
			 Hall of Fame and Museum opened in Cooperstown, New York. Ty Cobb, Walter
			 Johnson, Christy Mathewson, Babe Ruth, and Honus Wagner comprised the inaugural
			 class of inductees. This class set the standard for all future inductees. Since
			 1939, just one percent of all Major League Baseball players have earned
			 induction into the National Baseball Hall of Fame.
			(2)The National
			 Baseball Hall of Fame and Museum is dedicated to preserving history, honoring
			 excellence, and connecting generations through the rich history of our national
			 pastime. Baseball has mirrored our Nation’s history since the Civil War, and is
			 now an integral part of our Nation’s heritage.
			(3)The National
			 Baseball Hall of Fame and Museum chronicles the history of our national pastime
			 and houses the world’s largest collection of baseball artifacts, including more
			 than 38,000 three dimensional artifacts, 3,000,000 documents, 500,000
			 photographs, and 12,000 hours of recorded media. This collection ensures that
			 baseball history and its unique connection to American history will be
			 preserved and recounted for future generations.
			(4)Since its opening
			 in 1939, more than 14,000,000 baseball fans have visited the National Baseball
			 Hall of Fame and Museum to learn about the history of our national pastime and
			 the game’s connection to the American experience.
			(5)The National
			 Baseball Hall of Fame and Museum is an educational institution, reaching
			 10,000,000 Americans annually. Utilizing video conference technology, students
			 and teachers participate in interactive lessons led by educators from the
			 National Baseball Hall of Fame Museum. These award-winning educational programs
			 draw upon the wonders of baseball to reach students in classrooms nationwide.
			 Each educational program uses baseball as a lens for teaching young Americans
			 important lessons on an array of topics, including mathematics, geography,
			 civil rights, women’s history, economics, industrial technology, arts, and
			 communication.
			3.Coin
			 specifications
			(a)DenominationsIn
			 recognition and celebration of the National Baseball Hall of Fame, the
			 Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall mint and issue the following coins:
				(1)$5 Gold
			 coinsNot more than 50,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 Silver
			 coinsNot more than 400,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(3)Half-dollar clad
			 coinsNot more than 750,000 half-dollar coins which shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter of
			 1.205 inches; and
					(C)be minted to the
			 specifications for half-dollar coins contained in
			 section
			 5112(b) of title 31, United States Code.
					(b)Legal
			 TenderThe coins minted under this Act shall be legal tender, as
			 provided in section
			 5103 of title 31, United States Code.
			(c)Numismatic
			 ItemsFor purposes of sections
			 5134
			 and 5136 of title 31, United States
			 Code, all coins minted under this Act shall be considered to be numismatic
			 items.
			(d)Sense of
			 CongressIt is the sense of
			 Congress that, to the extent possible without significantly adding to the
			 purchase price of the coins, the $1 coins and $5 coins minted under this Act
			 should be produced in a fashion similar to the 2009 International Year of
			 Astronomy coins issued by Monnaie de Paris, the French Mint, so that the
			 reverse of the coin is convex to more closely resemble a baseball and the
			 obverse concave, providing a more dramatic display of the obverse design chosen
			 pursuant to section 4(c).
			4.Design of
			 coins
			(a)Design
			 Requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the game of baseball.
				(2)Designations and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2015; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary after consultation with the National Baseball Hall of Fame and the
			 Commission of Fine Arts and in accordance with subparagraph (c); and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				(c)Obverse Design
			 CompetitionThe Secretary shall hold a competition and provide
			 compensation for its winner to design the common obverse of the coins minted
			 under this Act, with such design being emblematic of the game of baseball. The
			 competition shall be held in the following manner:
				(1)The competition
			 shall be judged by an expert jury chaired by the Secretary and consisting of 3
			 members from the Citizens Coinage Advisory Committee who shall be elected by
			 such Committee and 3 members from the Commission of Fine Arts who shall be
			 elected by such Commission.
				(2)The Secretary shall determine compensation
			 for the winning design, which shall be not less than $5,000.
				(3)The Secretary may not accept a design for
			 the competition unless a plaster model accompanies the design.
				(d)Reverse
			 DesignThe design on the common reverse of the coins minted under
			 this Act shall depict a baseball similar to those used by Major League
			 Baseball.
			5.Issuance of
			 coins
			(a)Quality of
			 CoinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Period for
			 IssuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2015.
			6.Sale of
			 coins
			(a)Sale
			 PriceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 SalesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 Orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 GeneralAll sales of coins minted under this Act shall include a
			 surcharge as follows:
				(1)A
			 surcharge of $35 per coin for the $5 coin.
				(2)A
			 surcharge of $10 per coin for the $1 coin.
				(3)A
			 surcharge of $5 per coin for the half-dollar coin.
				(b)DistributionSubject
			 to section
			 5134(f) of title 31, United States Code, all surcharges
			 received by the Secretary from the sale of coins issued under this Act shall be
			 promptly paid by the Secretary to the National Baseball Hall of Fame to help
			 finance its operations.
			(c)AuditsThe
			 National Baseball Hall of Fame shall be subject to the audit requirements of
			 section
			 5134(f)(2) of title 31, United States Code, with regard to the
			 amounts received under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual commemorative coin
			 program issuance limitation under
			 section
			 5112(m)(1) of title 31, United States Code (as in effect on the
			 date of the enactment of this Act). The Secretary of the Treasury may issue
			 guidance to carry out this subsection.
			8.Budget
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Committee on the Budget of the House of Representatives, provided that such
			 statement has been submitted prior to the vote on passage.
		
